Case 3:20-cv-00857-MMH-JRK Document16 Filed 01/06/21 Page 1 of 3 PagelD 79

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA
JACKSONVILLE DIVISION

DERRICK RAY, Case No. 3:20-cv-857-MMH-JRK
Plaintiff,

Vv.

BRIDGESTONE RETAIL OPERATIONS,
LLC d/b/a Tires Plus Total Car Care,
Defendant.

 

 

MOTION TO WITHDRAW AS COUNSEL
COMES NOW the undersigned Counsel for Plaintiff DERRICK RAY, and respectfully
moves this Honorable Court for the entry of an Order, permitting the undersigned Counsel to

withdraw as Counsel of Record for Plaintiff, and in support thereof states the following:

1. Irreconcilable differences have emerged between the undersigned Counsel and
Plaintiff DERRICK RAY.
2. Accordingly, the undersigned Counsel and Plaintiff have agreed that it would be in

Plaintiff's best interest for undersigned Counsel to withdraw from further representation of
Plaintiff in this action.

3. Plaintiff consents to the relief sought in this Motion, as indicated by his signature
below.

4. Pursuant to Local Rule 3.01(g), undersigned Counsel conferred with Counsel for
Defendant about the relief sought in this Motion, and Defendant takes no position regarding the

relief sought herein.
Case 3:20-cv-00857-MMH-JRK Document 16 Filed 01/06/21 Page 2 of 3 PagelD 80

5. Plaintiff Derrick Ray’s contact information is as follows:

Derrick Ray

8990 US Hwy | North

Saint Augustine, FL 32095
662-577-6000

DerrickRay 1979@gmail.com

WHEREFORE, Plaintiff's undersigned Counsel respectfully requests the entry of an Order,
permitting undersigned Counsel to withdraw from further representation of Plaintiff in this action.
Dated January 6, 2021. THE BONDERUD LAW FIRM, P.A.

/s/ Andrew Bonderud
Andrew M. Bonderud, Esq.
Florida Bar No. 102178
301 W. Bay Street, #1433
Jacksonville, FL 32202
(904) 438-8082 (telephone)
(904) 800-1482 (facsimile)
Andrew@Jax.Lawyer
Jesus@Jax.Lawyer
Kinnette@Jax.Lawyer
BonderudLaw@gmail.com
Counsel for Plaintiff

CONSENT OF PLAINTIFF
I, DERRICK RAY, hereby consent to the relief sought in the foregoing Motion to Withdraw as

Counsel.

Woh
DERRICK RAY DATE
Case 3:20-cv-00857-MMH-JRK Document 16 Filed 01/06/21 Page 3 of 3 PagelD 81

CERTIFICATE OF SERVICE
I HEREBY CERTIFY that on January 6, 2021, I served the foregoing document via email upon:

BEDELL, DITTMAR, DeVAULT, PILLANS & COXE
Professional Association

Brian T. Coughlin, Esq.

BTC@BedellFirm.com

Valeen M. Arena, Esq.

VMA@BedellFirm.com

The Bedell Building

101 East Adams

Jacksonville, FL 32202

Counsel for Defendant Bridgestone Retail Operations, LLC

Wb/a Tires Plus Total Car Care

/s/ Andrew Bonderud
Attorney
